Lewis, Chief Justice:
The question to be decided is whether the detention area of the Newberry County Law Enforcement Complex is the county jail for Newberry County within the meaning of Sections 24-5-10 et eq., 1976 Code of Laws, thereby giving the appellant, as sheriff, the authority to appoint the jailer to supervise the jail. This appeal is from a ruling by the lower court that the detention area of the Newberry County Law Enforcement Complex was not a jail within the meaning of the foregoing sections. In our opinion, the order of the lower court ignores the undisputed facts and the applicable law.
The authority of the sheriff to exercise authority over the county jail is found in Section 24-5-10, supra, wherein it is declared:
The sheriff shall have custody of the jail in his county and, if he appoint a jailer to keep it, the sheriff shall be liable for such jailer and the sheriff or jailer shall receive and safely keep in prison any person delivered or committed to either of them, according to law.
It is undisputed that .the only county jail maintained by Newberry County is the detention area in the County Law Enforcement Complex, described in a stipulation as:
... an area to the rear of the building separated from the remainder of the building by a locked metal door containing cells for confinement of prisoners and persons in lawful custody, a kitchen for the preparation of the food for the prisoners and persons in custody and an eating area. The separated area also contains rooms used for interrogation, fumigation, and photographing the persons confined and for conferring with them.
The described area is a complete area provided by New-berry County for the detention of prisoners. It is the county *639jail and becomes no less so because apparently designated as a “detention center” to remove its control from the county sheriff, where the statutes plainly place it.
The argument that the Home Rule Act, providing for county government, grants authority to remove custody of the county jail from the sheriff is without merit. The following plain provisions of Section 4-9-30.5 of the Home Rule Act, 1976 Code of Laws, leave the custody of the sheriff of the county jail unaffected:
... if any appropriation relative to police protection would result in reorganization or restructuring of a sheriff’s department or, if any appropriation relative to police protection would limit the duties of the sheriff or provide for police protection duplicating the duties and functions presently being performed by a sheriff, it shall not take effect until the qualified electors of the county shall first approve the appropriation by referendum called by the governing body of the county; ....
In so far as this case is concerned, it is clear from the foregoing that the Newberry County Council lacks authority to deprive the sheriff of supervision over the county jail, since no referendum has been held.
The “detention center” maintained by Newberry County is the county jail within the meaning of Sections 24-5-10 of the 1976 Code of Laws, and is subject to the supervision of the sheriff. The judgment is therefore reversed and the cause remanded for entry of judgment accordingly.
Rhodes and Gregory, JJ., concur.
Ness and Littlejohn, JJ., dissent.